Rabin, J.
(dissenting). I vote to reverse and would dismiss the second cause of action.
The agreement between the plaintiff and the defendant provides that the former was authorized to secure for the latter “ all possible savings and refunds on our [defendant] electric, gas water and steam rates. It is understood you [plaintiff] will make a technical investigation and analysis of the various factors in our rates — advise where reductions and special rates can be obtained—and point out supplemental clauses or special riders that would reduce our costs.”
The agreement also contains a schedule governing the amount to be paid to plaintiff for its services.
In the second cause of action, plaintiff seeks to recover, pursuant to the schedule, claiming that it procured savings for the defendant by discovering that the defendant’s supplier of electricity had. not given plaintiff a 5% discount on several bills. Plaintiff claims, as its fee, a percentage of money saved by the plaintiff as the result of the refund that defendant received from its electricity supplier, and also claims a percentage of all future savings as the result of that 5% discount.
It is important to understand that plaintiff did not obtain the 5% discount in rates for the defendant. In fact, defendant itself obtained such discount without any aid or interference by the plaintiff, through an arrangement with the electricity supplier, wherein the defendant was switched from one rate classification to another.
The rate reduction was not obtained or secured by the plaintiff in any manner. Plaintiff merely discovered a mistake in billing. While the plaintiff’s discovery might have been of benefit to the defendant, that was not what plaintiff was hired to do, and for what defendant agreed to pay plaintiff. The contract required *171plaintiff to “ secure * * * savings and refunds * * * on * * * rates.” There were no savings on a rate involved in this instance, nor any refunds as a result of a change in rate. The rate remained unaffected. Accordingly, the second cause of action should be dismissed.
Tilzer and McGivern, JJ., concur with McNally, J.; Rabin, J., dissents in opinion, in which Steuer, J. P., concurs.
Order entered on February 14, 1968, affirmed, with $50 costs and disbursements to the respondent.